Citation Nr: 0944499	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of the reduction in the disability evaluation for 
service-connected blindness of the right eye with prosthesis, 
from 40 percent to 20 percent, effective July 1, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which carried out a proposed 
reduction in the evaluation for right eye blindness from 40 
to 20 percent disabling.

In November 2000, the RO implemented a Board decision 
granting service connection for blindness in the right eye 
with prosthesis.  The RO assigned a disability evaluation of 
40 percent effective October 17, 1997.  

In January 2003, the Veteran requested an increased 
evaluation for his eye disability, which was denied in an 
April 2003 rating decision. 

In a June 25, 2003 letter, the Veteran requested payment for 
his service-connected right eye disability from the date of 
his original claim in 1978.

In a letter dated July 2, 2003, the RO informed the Veteran 
that his June 25, 2003 letter, did not indicate the 
"specific determinations" with which he disagreed, and 
therefore his letter did not qualify as a valid "notice of 
disagreement" for the purpose of initiating an appeal of the 
April 2003 rating decision.

On July 16, 2003, the Veteran submitted a statement in 
support of his claim, stating that he was in disagreement 
with only being paid compensation from March 2000.  He stated 
there was no disagreement with his compensation, but a 
disagreement with the compensation amount that he was paid.  
He requested the RO audit his records and award him 
retroactive payment beginning 1978.

In a July 24, 2003 letter, the RO informed the Veteran that 
it was not accepting his July 16, 2003 letter as a notice of 
disagreement with the April 2003 rating decision. 

In a letter dated July 28, 2003, the Veteran's representative 
requested information regarding the criteria necessary in 
order to file a claim for back pay effective from 1978.

In a November 22, 2004 statement, the Veteran disagreed with 
the RO's July 24, 2003 decision not to his accept his notice 
of disagreement.  The Veteran stated that VA had to accept 
his disagreement and if not specific, then to consider it a 
claim for disagreement on all conditions.  The Veteran 
reiterated he was owed retroactive benefits from 1978.

On December 15, 2004, the RO again informed the Veteran it 
was not accepting his notice of disagreement.

In a January 4, 2005 report of contact, the RO noted the 
Veteran's statement that he was not appealing the timeliness 
of the appeal, and that his intent was to submit a claim for 
an earlier effective date.  The RO also noted the Veteran 
wanted to file a clear and unmistakable error (CUE) claim on 
the original rating decision.  

In a January 2005 rating decision, the RO proposed that the 
evaluation for blindness in the right eye with prosthesis, 
currently 40 percent disabling, be decreased to 20 percent.  
Additionally, an earlier effective date for the grant of 
service connection for blindness in the right eye with 
prosthesis was denied.

The RO determined that the November 2000 rating decision 
contained CUE in assigning the initial 40 percent disability 
evaluation because it failed to deduct the level of 
disability.  Based upon the schedule for rating disabilities, 
upon entering service the Veteran's corrected visual acuity 
was shown to be 20/200 in the right eye and 20/20 in the left 
eye, which the RO determined warranted a disability 
evaluation of 20 percent.  The RO concluded the 20 percent 
pre-existing disability determination should have been 
deducted from the assigned 40 percent, leaving a 20 percent 
disability rating.

On January 21, 2005, the Veteran filed a notice of 
disagreement with the RO's January 2005 rating decision 
proposing to decrease his disability evaluation.

On February 3, 2005, the Veteran filed a notice of 
disagreement regarding the earlier effective date 
determination.

In an October 2005 letter, the RO notified the Veteran it 
could not accept his notice of disagreement with the January 
2005 rating decision because the rating decision was only 
preliminary in nature.

In October 2005, the Veteran submitted a letter claiming CUE 
in the November 2000 rating decision in support of a claim 
for an earlier effective date.

In January 2006 the RO issued a statement of the case in 
response to the notice of disagreement with the January 2005 
decision denying an earlier effective date for the grant of 
service connection for blindness in the right eye with 
prosthesis.

The Veteran perfected an appeal of the April 2006 rating 
decision implemented the reduction in evaluation for 
blindness of the right from 40 percent to 20 percent 
disabling, effective July 1, 2006.

The Veteran submitted a VA Form 9 on April 20, 2006 and 
again, on April 26, 2006, indicating an error was made in the 
effective date of his compensation claim. 

In a May 17, 2006 letter the RO informed the Veteran that his 
VA Form 9, Substantive Appeal with regard to the earlier 
effective date appeal was not timely.  It closed the appeal, 
and has not certified this issue to the Board.

In October 2006, the Veteran submitted a VA Form 9, which 
indicated that he did not want a hearing before the Board, 
and that he was appealing the evaluation of blindness of the 
right eye with prosthesis from 40 percent to 20 percent 
disabling.

In an October 24, 2006 statement, the Veteran's 
representative clarified that the Veteran was not claiming 
clear and mistakable error, but rather was only appealing the 
rating reduction.

The only issue certified to the Board is that of the 
propriety of the rating reduction.



FINDINGS OF FACT

1.  In a November 2000 rating decision, the RO assigned a 40 
percent rating for blindness in the right eye, at the time of 
the decision, the evidence indisputably showed that the 
Veteran had 20/200 vision in the right eye and 20/20 in the 
left at the time of his examination for service entrance and 
that during service his vision in the right eye declined to 
blindness with 20/20 vision in the left.

2.  The November 2000 rating decision failed to apply the 
correct law to the facts in that it did not deduct the level 
of pre-existing disability from the current level of 
disability.

3.  Had the correct law been applied to the facts in the 
November 2000 rating decision, 20 percent would have been 
deducted from the current 40 percent disability.

4.  The reduction of the rating for blindness in the right 
eye with prosthesis from 40 percent to 20 percent disabling 
was warranted.


CONCLUSION OF LAW

The reduction of the Veteran's disability rating for right 
eye blindness with prosthesis from 40 percent to 20 percent 
was proper, and the requirements for restoration have not 
been met. 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Inasmuch as this case involves a rating reduction, there are 
specific notice requirements, found in 38 C.F.R. § 3.105(e)-
(i), which are applicable. 

The provisions of 38 C.F.R. § 3.105(e) set forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the Veteran must 
be notified of the proposed reduction, with notice of the 
reasons for the proposed reduction. Further, the Veteran must 
be allowed a period of at least 60 days to submit additional 
evidence to show that the rating should not be reduced. After 
the allotted period, if no additional evidence has been 
submitted, final rating action will be taken and the rating 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran of the final rating expires. 38 C.F.R. § 3.105(e).

The RO complied with these requirements by issuing the 
January 2005 rating decision proposing the reduction and 
issuing the April 2006 rating decision carrying out the 
reduction effective July 1, 2006.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), is inapplicable to decisions with regard to CUE 
or where the law and not the facts are controlling.  Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  VA's 
General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

In this case the rating reduction was premised on CUE, the 
facts are not in dispute, and the law is controlling.  

Propriety of Reduction

Diagnostic Codes 6061-6066 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 
noncompensable disability rating is warranted for impairment 
of central visual acuity when vision in both eyes is 
correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Code 6066 
(2009).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Code 6066 
(2009).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Codes 6066 
(2009).

A 30 percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) no more than light perception 
in one eye and corrected vision to 20/40 in the other eye. 38 
C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2009).

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye. 38 C.F.R. § 4.79, Diagnostic 
Codes, 6063, 6064, 6065, 6066 (2009).

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively. 38 C.F.R. § 4.79, Diagnostic Codes, 6063, 6064, 
6065, 6066 (2009).

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively. 38 C.F.R. § 4.79, Diagnostic Codes, 
6063, 6064, 6065, 6066 (2009).

The undisputed evidence in this case shows that on 
examination for entrance into service in October 1965, the 
Veteran had corrected vision in the right eye of 20/200 with 
20/20 vision in the left.  By November 1965, he was found to 
have light perception only in the right eye and similar 
findings were reported during the remainder of his service.  
In a medical board report in August 1966 vision was again 
noted to be light perception only in the right eye and 20/20 
in the left.

Similar findings were reported in the post-service record.  
The Veteran underwent VA hospitalization in May 1984 for 
enucleation of the right eye.  Vision in the left eye 
remained 20/20.  On VA examination in July 1999, the Veteran 
had 20/30 vision in the left eye, correctable to 20/20.

In the November 2000 rating decision the RO granted a 40 
percent rating on the basis of the finding of anatomical loss 
of the right eye and visual acuity classified as 20/40 on the 
left.

In the absence of total blindness of the non-service 
connected left eye, the non-service-connected left eye is 
considered to be normal (20/40 or better) for rating 
purposes. See 38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. 
§§ 3.383, 4.78, 4.79 (2000)(2009); VAOPGCPREC 32-97.  At all 
times pertinent to this appeal, vision in the non-service-
connected eye has in fact been normal.

The RO did not apply the provisions of 38 C.F.R. § 3.322, 
which provide that in cases of aggravation, the Veteran shall 
only be compensated for the degree of disability over and 
above the degree of disability existing at the time of 
entrance into service.  Under that regulation, it is 
necessary to deduct from the current level of disability the 
degree of disability, if ascertainable, existing at the time 
of service entrance.  Id.

In this case, the degree of disability exiting at the time of 
entrance into service was clearly ascertainable.  The vision 
loss at service entrance was documented and under the rating 
schedule the degree of disability was ratable at 20 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6077 (2000).  The 
provisions of 38 C.F.R. § 3.322, required that the RO deduct 
this disability from the current disability at the time of 
the November 2000 rating decision.

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

In the November 2000 rating decision, the RO applied the 
incorrect law to the undisputed facts by failing to deduct 20 
percent from the current 40 percent disability.  This error 
was not debatable and was outcome determinative.  It lead to 
the assignment of an incorrect rating.

Accordingly, the April 2006 rating decision was correct in 
determining that the November 2000 decision was the product 
of CUE.  The RO's rating decision properly reduced the rating 
by deducting the pre-existing 20 percent disability from the 
then current evaluation.  38 C.F.R. § 3.105(a) (2009) 
(decisions that are the product of CUE will be reversed or 
amended).

Therefore, the Veteran is not entitled to restoration of the 
40 percent disability evaluation for his right eye blindness 
with prosthesis, effective July 1, 2006.


ORDER

Restoration of a 40 percent rating for blindness in the right 
eye with prosthesis, from July 1, 2006, is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


